Citation Nr: 1324444	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  10-07 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for prostatitis.

2.  Entitlement to service connection for right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from March 12, 1990, to August 31, 2008; he had 3 years and 5 months of active service prior to March 12, 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the Veteran's claims.

In June 2010, the Veteran presented sworn testimony during a RO hearing.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The January 2009 rating decision also denied the Veteran's claim of entitlement to service connection for hypertension and he perfected his appeal of the issue.  By an October 2010 rating decision, service connection was granted for hypertension and a noncompensable disability rating was assigned.  That matter has accordingly been resolved.  

(The issue of entitlement to service connection for right shoulder disability is addressed in the remand that follows the decision below.)


FINDING OF FACT

In June 2010, prior to the promulgation of a final decision in the appeal, the Veteran filed a written statement withdrawing his claim of entitlement to service connection for prostatitis.


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal by the Veteran as to the claim of entitlement to service connection for prostatitis are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

The RO denied the Veteran's claim of entitlement to service connection for prostatitis in a January 2009 rating decision.  In February 2010, the Veteran perfected an appeal as to the RO's determination.

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2012).

Here, in a written statement received in June 2010, the Veteran expressed his intent to withdraw from appeal the claim of entitlement to service connection for prostatitis.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  As the Veteran has withdrawn from appeal his claim of entitlement to service connection for prostatitis, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the prostatitis claim, and it must be dismissed.


ORDER

The claim of entitlement to service connection for prostatitis is dismissed.


REMAND

For reasons expressed herein, the Board finds that the remaining issue on appeal must be remanded for further development.  The Veteran asserts entitlement to service connection for a right shoulder disability, which he contends was incurred during his military service.  See the Veteran's claim dated October 2008.  The Board also notes the Veteran has asserted that his right shoulder aches "because of tending to favor that area and using it more than the left side..."  See the VA examination report dated November 2008.  Thus, the Board finds that he has raised a theory of entitlement to service connection for a right shoulder disability as secondary to his service-connected left shoulder disability.

With respect to current disability, the Veteran has indicated that he experiences symptoms of pain and swelling in his right shoulder.  See, e.g. the VA examination report dated November 2008.  Notably, the November 2008 VA examiner specifically indicated that, with respect to a diagnosis, he could make "no finding" as to the right shoulder.  The examiner further noted that the Veteran's "range of motion of the right shoulder is entirely normal except for slightly limited range of motion of internal rotation of approximately 5 degrees."  However, contemporaneous x-rays of the right shoulder revealed "[m]inimal inferior spurring [of the] right acromioclavicular joint.  Minimal inferior spurring right glenohumeral joint.  No fracture - dislocation."  These x-rays findings, suggestive of some degenerative changes in the right shoulder, were not addressed by the November 2008 VA examiner.  Moreover, the examiner provided no explanation for the impaired internal rotation of the right shoulder.  The Board also notes that the November 2008 VA examiner was unable to review the Veteran's claims file in conjunction with his examination, to include a March 2002 Tri-care treatment record that documented a diagnosis of bursitis of the right arm.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (holding that in assessing medical evidence, whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits); see also Prejean v. West, 13 Vet. App. 444, 448-89 (2000) (holding that other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Accordingly, there remains a question concerning appropriate diagnosis as to any right should disability.

As to in-service disease or injury, a review of the claims file demonstrates that the majority of the Veteran's service treatment records are unavailable.  See the Formal Finding of Unavailability dated December 2008.  Notably, the Veteran has provided competent reports that he began to experience right shoulder pain in service and that the symptoms have continued since.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  If deemed credible, his statements could serve to establish both an in-service injury and a link between that injury and service.  Additionally, it is undisputed that the Veteran is currently service connected for bicipital tendonitis of the left shoulder.

There are no medical opinions of record that address the issue of medical nexus as to this claim.  This issue thus presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the existence of a current right shoulder disability and the relationship, if any, between this disability and his service-connected left shoulder disability or his military service.  A medical opinion is therefore necessary.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2012) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Further, review of the record (including the Veteran's VA claims file as well as his Virtual VA file) reflects ongoing medical treatment.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with his claims file.  38 U.S.C.A. § 5103A(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should contact the Veteran and request that he identify any outstanding medical examination and treatment records pertaining to the right shoulder.  The AOJ should also take appropriate steps to secure VA treatment records from the VA medical center in Indianapolis, Indiana, or any other VA medical facility, dating from October 2007 to the present.  All such available documents should be associated with the claims file.

2.  After the above is accomplished, the AOJ should schedule the Veteran for a VA examination for the purpose of determining the nature and etiology of any right shoulder disability.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  All indicated studies should be performed.  All pertinent pathology should be discussed in the examination report.

The examiner should either diagnose or rule out a right shoulder disability.  In rendering his/her diagnosis(es), the examiner should address the March 2002 diagnosis of bursitis of the right arm as well as the November 2008 examination report including the x-ray report showing some abnormalities.

For each disability diagnosed, the examiner should provide opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's currently diagnosed right shoulder disability is related to his military service.  The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's right shoulder disability has been caused or aggravated (made chronically worse) by his service-connected left shoulder disability.

The examination report and medical opinion should be associated with the claims file.  The rationale for all opinions expressed by the VA examiner should be provided.  If the examiner is unable to provide an opinion as to a question posed, he/she should state the reasons therefore.  

3.  Following any further development that the AOJ deems necessary, the Veteran's claim should then be readjudicated.  If the benefit sought on appeal remains denied, the AOJ should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (the Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


